Title: To George Washington from Major General Philip Schuyler, 16 June 1777
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Fort Edward [N.Y.] June 16h 1777

I did myself the Honor to address you from Saratoga on the 14th Instant—On the next Day Amsbury and Adams (mentioned in General St Clair’s Letter Copy whereof I transmitted Congress by Letter under Cover to your Excellency) arrived at Saratoga—What passed between us, and what Information he gave is noted in the paper No. 1—No. 2 is the Letter which was inclosed between the two Bottoms of the Canteen.
If the Information which Amsbury gives is to be relied upon as I think it is we shall soon be attacked at Tyonderoga and altho’ I think the Force now there may be sufficient to hold that important post yet I have no Troops to oppose either Sir John Johnson, if he should penetrate to the Mohawk River, or any to prevent the Communication between this and Fort George from being cut off nor have I force, if these should not be attempted by the Enemy, to march to the Relief of Tyonderoga—In this Situation I am under the Necessity of applying to your Excellency for a Reinforcement.
From the Time I left Albany to my Return to that place, Nothing, compatively speaking, has been done towards throwing into Tyonderoga a Stock of provisions of the Meat Kind and of the little that is left there, I fear to learn that a very considerable part is damaged and what is equally bad, if not worse, is that we have very little Hopes of a Supply of fresh Meat—A Week or two may remedy the latter, but it may then be too late to convey a Quantity to Tyonderoga. If therefore any salted pork or Beef can be spared from Peek’s Kill or elsewhere, I wish it may be ordered up without the least Delay.
Should your Excellency order me a Reinforcement, permit me to suggest that if there are no Vessels at peeks or Fish Kill to transport the Troops to Albany, that it may be proper, by Express to direct the commanding Officer at Albany to send down from thence a sufficient Number of Sloops.
Such is the Inattention in this Department that no less than a thousand Barrels of Flour are now lying at this post, and only five Waggons employed to carry it to Fort George, the Distance fifteen Miles.
Permit me to beg that your Excellency will communicate the Contents of this Dispatch to Congress, as I cannot find Time to do myself the Honor to write to them.
I shall (consulting with the General officers at Tyonderoga) try to send an Answer to Mr Levius’s Letter, as from General Sullivan—In which I shall leave him to suppose (what I do not by any Means believe)

that General Sullivan has entered into his Views—Your Excellency will please to mention my Intention to General Sullivan, and to assure him that my only View is to serve the public. I am Dear Sir most sincerely Your Excellency’s most obedient humble Servant

Ph: Schuyler

